EXHIBIT 16.1 Malcolm L. Pollard, Inc. 4845 West Lake Road Erie, PA 16505 March 29, 2012 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 RE: Medical Makeover Corporation of America File No. 0-30621 We have read thestatementsthat Medical Makeover Corporation of America, included under Item 4 of the Form 8-K report expected to be filed on March 30, 2012 regarding the recent change of auditors.We agree with such statements maderegardingourfirm.We have no basis to agree ordisagreewithother statements made under Item 4. Very truly yours, /s/Malcolm L. Pollard, Inc. Malcolm L. Pollard, Inc., CPA
